                     Case 5:20-cv-01136-R Document 16 Filed 01/06/21 Page 1 of 2
                               IN THE UNITED STATES DISTRICT COURT FOR THE
                                      WESTERN DISTRICT OF OKLAHOMA

Amy Gustafson,                                                      )
                                   Plaintiff                        )
                                                                    )
vs.                                                                 )            Case No. 20-1136-R
                                                                    )
Allstate Vehicle and Property Company,                              )             TRIAL DOCKET November, 2021
                                Defendant                           )

                                                    SCHEDULING ORDER

Date   January 6, 2021                               Judge     DAVID RUSSELL              Clerk Janet Wright

Appearing for Plaintiff    Jacob Rowe       Andrea Rust

Appearing for Defendant Jerry Noblin           Ronald Walker

Jury Trial Demanded       X                                              Non-Jury Trial

                              THE FOLLOWING DEADLINES ARE SET BY THE COURT

1.      Motions to join additional parties to be filed w/i               testify and no exhibit will be admitted in any
                                            .                            party’s case in chief unless such witness or
                                                                         exhibit was included in the party’s filed
2.      Motions to amend pleadings to be filed w/i                       witness or exhibit list.
        60 days from today.
                                                                    6.   Discovery to be completed by 10/1/21          .
3.      (a) Plaintiff to file a final list of expert
        witness(es) in chief and submit expert reports to           7.   All dispositive and Daubert motions to be filed
        defendant by 8/1/21                          .*                  by 9/1/21                        .

        (b) Defendant to file a final list of expert                     If the deadline for dispositive motions and
        witness(es) in chief and submit expert reports to                Daubert motions precedes the discovery
        plaintiff by 14 days thereafter              .*                  deadline, the parties are expected to conduct any
                                                                         discovery necessary for such motions in advance
4.      (a) Plaintiff to file a final list of witnesses,                 of the motion deadline.
        together with addresses and brief summary of
        expected testimony where a witness has not                  8.   Trial docket November 2021        **
        already been deposed by 8/1/21                   .*
                                                                         **Trial dockets generally begin the second
        (b) Defendant to file a final list of witnesses (as              TUESDAY of each month; however, this
        described above) 14 days thereafter.*                            practice varies, particularly during holidays.
                                                                         The published trial docket will announce the
5.      Plaintiff to file a final exhibit list by:                       trial setting.
           8/1/21                            .* Defendant to
        file objections to Plaintiff’s final exhibit list,               The interval between the dispositive motion
        under Fed. R. Civ. P. 26(a)(3)(B), b 14 days                     deadline (¶ 7) and the trial docket (¶ 8) is
        thereafter            .                                          relatively inflexible. An extension of time to file
                                                                         or respond to a motion for summary judgment
        Defendant to file a final exhibit list by*8/30/21                will likely affect the trial setting.
        Plaintiff to file objections to Defendant’s final
        exhibit list, under Fed. R. Civ. P. 26(a)(3)(B),            9.   Designations of deposition testimony to be used
        by 14 days thereafter           .                                at trial to be filed by 10/15/21               .
                                                                         Objections and counter-designations to be filed
                *The listing of witnesses and exhibits                   by 10/22/21                     .
        shall separately state those expected to be
        called or used and those which may be called
        or used if the need arises. Except for good
        cause shown, no witness will be permitted to
          Case 5:20-cv-01136-R Document 16 Filed 01/06/21 Page 2 of 2
10.   Motions in limine to be filed by
      10/22/21

11.   Requested voir dire to be filed by                         ***In addition to filing, the parties
      10/22/21 .                                                 are encouraged, but not required, to
                                                                 submit their proposed jury
12.   Trial briefs (optional unless otherwise                    instructions or findings of fact and
      ordered) to be filed by __.                                conclusions of law in Word format to
                                                                 the Clerk via the Court’s designated
13.   Requested jury instructions to be filed                    mail box: russell-
      on or before 10/22/21      .***                            orders@okwd.uscourts.gov

14.   NON-JURY CASES ONLY: Proposed                      15.     Any objection or responses to the trial
      findings and conclusions of law to be                      submissions referenced in 10, 11, 12,
      filed no later than.                                       13, or 14 to be filed within five (5) days
      *** In addition to filing, the parties                     thereafter.
      are encouraged, but not required, to
      submit their proposed jury                         16.     Proposed final pretrial report, approved
      instructions or finding of fact and                        by all counsel, and in full compliance
      conclusions of law in Word format to                       with Local Rules (see Appendix IV),
      the Clerk via the Court’s designated                       together with a proposed order
      mail box: russell-                                         approving the report, to be submitted to
      orders@okwd.uscourts.gov                                   the Court by 10/22/21           .

17.   This case is referred to the following Court-sponsored ADR/settlement process or special trial
      track:
              by agreement of the parties, with the approval of the Court:
              by Order of the Court:

               ___      Mediation
                        Judicial Settlement Conference
                        Other __________________________

      If the case is referred to mediation or some other form of private ADR, the process shall
      be completed and a report filed with the Court by the parties, stating whether the case
      settled, not later than _____________________.

18.   Except as may be otherwise specifically ordered by the assigned judge, this case will not be
      scheduled for a judicial settlement conference unless, within ten calendar days after the trial
      docket is published, the parties file a joint motion requesting a judicial settlement conference.
      The motion shall provide reasons justifying the commitment of court resources to the settlement
      process, and shall describe the reasons for which efforts to settle the case by other means have
      been unsuccessful.

19.            The parties consent to trial by a Magistrate Judge.

20.   Initial disclosure pursuant to Fed. R. Civ. P. 26 has been made               ; is excused
      ; or shall be made no later than ____________________________.

21.   Other:

                                                                 BY ORDER OF THE COURT
                                                                 CARMELITA REEDER SHINN,
                                                                 CLERK

                                                                 By    s/Janet Wright
                                                                      Deputy
